DETAILED ACTION
This office action is in response to application no. 17/469,195 filed on 09/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of numerous trademarked terms (non-exhaustive examples of which include: s5, s5i, PrimeWire, PrimeWire Prestige), trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2014/0276684, herein Huennekens) in view of Oshiki et al. (US 2007/0244393, herein Oshiki) (both cited in the IDS dated 09/08/2021).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 1, Huennekens discloses a system of evaluating a vessel, blood vessel, of a patient, 10, comprising: a processor, 18, 26 and/or 30, configured to: receive a first image of the vessel obtained from an imaging device during a first procedure, angiography image or IVUS image, wherein the first image depicts a same location of the vessel with a first vessel structure, portion of patient’s anatomy; receive a second image of the vessel obtained from the imaging device during a different, second procedure performed subsequent to the first procedure and subsequent to a therapeutic procedure directed to the same location, images of post-deployment of a tool, which can be a balloon or stent, wherein the second image depicts the same location with a different, second vessel structure resulting from a physiological change caused by the therapeutic procedure, displacement of a stenosis, wherein the therapeutic procedure comprises at least one of percutaneous coronary intervention (PCI), angioplasty, stenting, coronary artery graft, ablation, cryotherapy, atherectomy, or administration of a drug, wherein the first image and the second image comprise a same imaging modality and a same view of the vessel; positionally align the first image and the second image such that the same location is in the same position in each of the first and second images, images are co-registered (Abstract; Figs. 1 – 5; [0006, 0008, 0033, 0061, 0065, 0067]).  While Huennekens is predominantly directed to using different imaging modalities in the disclosed co-registration system and/or process, Huennekens also discloses that the same imaging modality may be relied upon [0061].
Huennekens fails to disclose receiving a user input selecting the same location in the first image such that the first vessel structure is identified; identify, based on the user input and the positional alignment of the first and second images, the same location in the second image; generate a screen display comprising: the first image; a first marker overlaid on the first image proximate to the same location such that the same location with the first vessel structure is visually indicated; the second image displayed simultaneously as the first image and spaced from the first image; and a second marker overlaid on the second image proximate to the same location such that the same location with the different, second vessel structure resulting from the physiological change caused by the therapeutic procedure is visually indicated in the second image; and output the screen display on a display.
Oshiki discloses receiving a user input selecting the same location in the first image such that the first vessel structure is identified; identify, based on the user input and the positional alignment of the first and second images, the same location in the second image, vessel walls; generate a screen display comprising: the first image, A; a first marker, β, overlaid on the first image proximate to the same location such that the same location with the first vessel structure is visually indicated; the second image, B, displayed simultaneously as the first image and spaced from the first image; and a second marker, γ, overlaid on the second image proximate to the same location such that the same location with the different, second vessel structure resulting from the physiological change caused by the therapeutic procedure is visually indicated in the second image, boundary of a region extracted from one medical image is displayed superposed over the other extraction region; and output the screen display on a display, 112  (Figs. 2 – 5; [0006, 0092 – 0105, 0187]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of receiving a user input selecting the same location in the first image such that the first vessel structure is identified; identify, based on the user input and the positional alignment of the first and second images, the same location in the second image; generate a screen display comprising: the first image; a first marker overlaid on the first image proximate to the same location such that the same location with the first vessel structure is visually indicated; the second image displayed simultaneously as the first image and spaced from the first image; and a second marker overlaid on the second image proximate to the same location such that the same location with the different, second vessel structure resulting from the physiological change caused by the therapeutic procedure is visually indicated in the second image; and output the screen display on a display.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huennekens to include the above limitations as taught by Oshiki, since this allows for appropriate extraction of a region of an organ when displaying an image in the same region of an object to be examined obtained by using a medical imaging apparatus and permits accurate measurement of the rate of constriction of a blood vessel.
Regarding claim 2, Huennekens in view of Oshiki discloses wherein the first image and the second image depict a length of the vessel, circumferential lengths L1 and L2, and wherein the same location indicated by the first marker, β, in the first image, A, and the second marker, γ, in the second image, B, is a location along the length of the vessel (Oshiki: Figs. 2 – 5, 10; [0125, 0185 – 0187].
With regard to claim 3, Huennekens in view of Oshiki discloses wherein the first image and the second image are extraluminal images (Huennekens: [0007, 0024).
Regarding claim 4, Huennekens in view of Oshiki discloses wherein the first image and the second image comprise one of: an x-ray image, an angiogram image, an ultrasound image, a two-dimensional computed tomography (CT) image, a three-dimensional CT image, a computed tomography angiogram (CTA) image, a positron emission tomography (PET) image, a PET-CT image, a magnetic resonance image (MRI), or a single-photon emission computed tomography (SPECT) image (Huennekens: [0007, 0024).
With regard to claim 5, Huennekens in view of Oshiki discloses wherein the first image and the second image are endoluminal images (Huennekens: [0007, 0024).
Regarding claim 6, Huennekens in view of Oshiki discloses wherein the first image and the second image comprise one of: an intravascular ultrasound (IVUS) image, a forward looking IVUS (FL-IVUS) image, an intravascular photoacoustic (IVPA) image, a near-infrared Spectroscopy (NIRS) image, an optical coherence tomography (OCT) image, an intracardiac echocardiography (ICE) image, a forward-looking ICE (FLICE) image, or an intravascular magnetic resonance image (MRI) (Huennekens: [0007, 0024).
With regard to claim 7, Huennekens in view of Oshiki discloses the system further comprising the imaging device, radiological imaging device including C-arm 14 or imaging catheter, 20, acquiring ultrasound imaging data (Huennekens: Fig. 1; [0026, 0032]).
Regarding claim 8, Huennekens in view of Oshiki discloses wherein the imaging device comprises an extraluminal imaging device, radiological imaging device including C-arm 14 (Huennekens: Fig. 1; [0026]).
With regard to claim 9, Huennekens in view of Oshiki discloses wherein the imaging device comprises an endoluminal imaging device, imaging catheter, 20, acquiring ultrasound imaging data (Huennekens: Fig. 1; [0026, 0032]).
Regarding claim 10, Huennekens discloses an embodiment in Fig. 4 encompassing acquisition of images from multiple different modalities and that co-registration of multiple images and positional data from these modalities is known in the art [0023] and that two imaging modalities can be displayed at the same time (Fig. 4).  Oshiki teaches reception of two aligned images from a single modality depicting the same location with a vessel structure [0087] so that observation of changes in the same patient over time before and after treatment can be achieved [0187].  This is considered to at least suggest a result of a pair of aligned images depicting the same location with a vessel structure for each modality as illustrated in fig. 4 of Huennekens resulting in four total images evaluating pre and post procedure activities in the different modalities. 
Therefore, it is seen that Huennekens in view of Oshiki at least suggests wherein the processor is further configured to: receive a third image of the vessel obtained from an additional imaging device during the first procedure, wherein the third image depicts the same location with the first vessel structure; receive a fourth image of the vessel obtained from the additional imaging device during the second procedure, wherein the fourth image depicts the same location with the second vessel structure; and positionally align the third image and the fourth image such that the same location is in the same position in each of the third and fourth images, wherein the first and second images comprise a first imaging modality and the third and fourth images comprise a different, second imaging modality, as discussed above.
With regard to claim 11, Huennekens in view of Oshiki discloses wherein the screen display further comprises: the third image positioned proximate to the first image; and the fourth image positioned proximate to the second image (Huennekens: Fig. 4; [0023]) (Oshiki: 0087, 0187]).  The combination of Huennekens in view of Oshiki is considered to result in proximate positioning of the images.  See the reasoning as enumerated for claim 10 above.
Regarding claim 14, Huennekens in view of Oshiki discloses wherein the processor is configured to generate a composite image by overlaying the first image and the second image, and wherein the screen display comprises the composite image (Huennekens: [0022 – 0023, 0029]).

Claim(s) 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2014/0276684, herein Huennekens) in view of Oshiki et al. (US 2007/0244393, herein Oshiki) in view of Huennekens et al (US 2006/0241465, herein Huennekens ‘465) (all cited in the IDS dated 09/08/2021).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 12, Huennekens in view of Oshiki fail to disclose wherein the processor is configured to: determine, based on the first image and the second image, the physiological change between the first and second vessel structures; and output a report to the display indicating the physiological change.
Huennekens ‘465 teaches wherein the processor is configured to: determine, based on the first image and the second image, the physiological change between the first and second vessel structures; and output a report to the display indicating the physiological change, indication of narrowing of vessel lumen structures (Fig. 10; [0070 – 0072]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the processor is configured to: determine, based on the first image and the second image, the physiological change between the first and second vessel structures; and output a report to the display indicating the physiological change.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huennekens in view of Oshiki to include the above limitations as taught by Huennekens ‘465, since this provides an easily discernable identification of a position within a patient corresponding to a currently displayed intravascular image along with additional related functional flow information.
Regarding claim 13, Huennekens in view of Oshiki in view of Huennekens ‘465 discloses wherein the report comprises an indication of a difference between a first diameter of the vessel associated with the first vessel structure and a second diameter of the vessel associated with the second vessel structure (Huennekens ‘465: Fig. 10).

Claim(s) 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2014/0276684, herein Huennekens) in view of Oshiki et al. (US 2007/0244393, herein Oshiki) in view of Davies (US 2013/0046190) (all cited in the IDS dated 09/08/2021).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 15, Huennekens in view of Oshiki fails to disclose wherein the processor is further configured to: determine, based on first proximal pressure data and first distal pressure data obtained from the vessel during the first procedure, a first pressure ratio corresponding to the first vessel structure; and determine, based on second proximal pressure data and second distal pressure data obtained from the vessel during the second procedure, a second pressure ratio corresponding to the second vessel structure.
Davies teaches wherein the processor is further configured to: determine, based on first proximal pressure data and first distal pressure data obtained from the vessel during the first procedure, pressure measurement taken at proximal or distal position relative to a stenosis, a first pressure ratio corresponding to the first vessel structure; and determine, based on second proximal pressure data and second distal pressure data obtained from the vessel during the second procedure, pressure measurement taken at other of proximal or distal position relative to a stenosis not previously utilized, a second pressure ratio corresponding to the second vessel structure (Fig. 30; [0003, 0057, 0066 – 0068]).  It is noted that the output of pressure sensors gain meaning by comparing a sensed pressure value to a baseline/calibrated pressure value, thus satisfying the “ratio” limitations.  The disclosed averaging of the pressure readings requires multiple measurements at different times.
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the processor being further configured to: determine, based on first proximal pressure data and first distal pressure data obtained from the vessel during the first procedure, a first pressure ratio corresponding to the first vessel structure; and determine, based on second proximal pressure data and second distal pressure data obtained from the vessel during the second procedure, a second pressure ratio corresponding to the second vessel structure.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Huennekens in view of Oishi to include the above limitations as taught by Davies, since use of these techniques allow for assessing the severity of a blockage in a vessel and, in particular, a stenosis in a blood vessel, without the need for administering hyperemic agents and facilitates comparisons of tissue under observation by ensuring the same region of tissue is under examination.
Regarding claim 16, Huennekens in view of Oishi in view of Davies is not explicit regarding wherein the screen display further comprises: a first representation of the first pressure ratio positioned proximate to the first image; and a second representation of the second pressure ratio positioned proximate to the second image.
However, Huennekens, in [0035], incorporates US 7,930,014, also attributed to Huennekens et al, by reference.  Huennekens, through the incorporated ‘014 patent, in combination with Davies, discloses wherein the screen display further comprises: a first representation of the first pressure ratio positioned proximate to the first image, left side of graph 1000; and a second representation of the second pressure, right side of graph 1000 near 1060 (incorporated ‘014 patent: Fig. 10; Cols. 13 – 14, ll. 52 – 37) (Davies: [0122 – 0123]).
The combination of references fails to explicitly disclose the second representation of the second pressure positioned proximate to the second image.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the representation of the pressure ratio such that the representation is positioned proximate to the second image in a similar fashion as the representation is position proximate to the first representation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and such a duplication of parts would not appear to alter the operation of the device and the results of such a duplication would appear to be reasonably predictable.
With regard to claim 17, Huennekens in view of Oshiki in view of Davies discloses wherein the first pressure ratio and the second pressure ratio are one of: a fractional flow reserve (FFR), Pd/Pa, or instantaneous wave free ratio (iFR) (Huennekens: [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,730,613 attributed to Stigall et al. and US 2012/0236032 (later published as US 9,107,639) attributed to Arvidsson are cited as illustrating similar subject matter but do not encompass the multiple modalities and display characteristics in the instant specification and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793